Citation Nr: 1419715	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-11 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel
INTRODUCTION

The Veteran served on active duty from January 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran testified during a Board hearing held by the undersigned in April 2013.  A copy of the hearing transcript (Transcript) is associated with the record.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had its onset in service or is otherwise shown to be etiologically-related to his period of active service.

2.  The Veteran's tinnitus had its onset in service or is otherwise shown to be etiologically-related to his period of active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  Tinnitus was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that his currently-diagnosed bilateral hearing loss and tinnitus are etiologically-related to his period of active service.  He has claimed, and testified, that these disorders were incurred via his work driving a "Gama Goat" without adequate hearing protection, a loud, six-wheeled vehicle, and therefore the Board concedes that the Veteran was most likely exposed to acoustic trauma during his military career.  See Transcript, pp. 3-4.  Further, the June 2011 VA audiological examination report demonstrates puretone thresholds, bilaterally, that meet the criteria for hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).  To prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).
 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley.  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).
Turning to the Veteran's period of active service, in-service treatment records are silent for reports, diagnoses, or treatment for any audiological disorder.  He was provided audiological examinations on entrance and separation which revealed puretone thresholds within normal limits per VA regulations. 

Post-service, the Veteran was afforded a VA examination in June 2011.  The Veteran reported that he operated a Gamma Goat motorized personnel transport during service, and that he worked as a police officer after separation.  Audiological testing revealed hearing loss, bilaterally, in accordance with VA regulations.  He further reported the onset of tinnitus approximately 30 years prior, though denied that he experience tinnitus during active duty.  The examiner provided a negative nexus opinion for each, stating that because the Veteran's hearing was normal at separation, current hearing loss was not related to in-service noise exposure.  However, the Board notes that this opinion runs afoul of Hensley, in that the examiner's opinion merely stated that there was less likelihood that the Veteran's bilateral hearing loss was related to his military service, based solely on the rationale that clinically normal findings were obtained on audiological examination on separation from service.  As such, the Board has determined that this opinion is incomplete, and that it is not probative in this instance.  

Although a negative opinion was also provided for tinnitus, as the Veteran did not recall ringing in the ears during service, the examiner failed to note whether it was at least as likely as not that the Veteran's tinnitus diagnosis was etiologically-related to currently-diagnosed hearing loss.  Further, the Board notes that, during his hearing, the Veteran testified that his ears would ring after driving the Gama Goat.  See Transcript, p. 4.

Private medical opinions, dated in May and June 2012, noted that the Veteran had significant in-service noise exposure.  The June 2012 provider found it more likely than not that hearing loss was due to significant noise exposure due to environmental and/or combat-related noise.  The May 2012 provider indicated that the Veteran's tinnitus diagnosis was likely secondary to sensorineural hearing loss.
The Board further notes, in regard to the Veteran's assertion that he experienced hearing loss and tinnitus at the time of separation, the Veteran is competent to report in-service symptomatology, such as decreased hearing and ringing in the ears, from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as his military service (Military Occupational Specially of light weapons infantry, use of Gama Goats) is commensurate with his claims of in-service acoustic trauma.  The Veteran's lay statements have been afforded significant probative value due to their competency and credibility in the context of this appeal.  These statements are further reinforced by the private opinion of June 2012, which indicated that such exposure provided a link between the Veteran's diagnoses of hearing loss/tinnitus, and in-service acoustic trauma.  Although the VA medical opinion of record was negative, the opinion did not consider the factors enunciated in Hensley, which specifically state that the absence of qualifying hearing loss at the time of discharge from service does not preclude the possibility that subsequent hearing loss is related to service.  

As such, the Board finds that the evidence in this case is at least in equipoise with regard to the etiology of the Veteran's audiological conditions, finding that the evidence of record, both for and against the Veteran's claim, is nearly equal.  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that these disabilities are at least as likely as not related to service, and therefore the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus are granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


